

SEVERANCE AGREEMENT
 
This Agreement is entered into as of September 2, 2009 (the “Effective Date”) by
and between GenSpera, Inc., a Delaware corporation (the “Company”) and Craig
Dionne (the “Executive”).
 
WHEREAS, the Executive is Chairman and Chief Executive Officer (“CEO”) of the
Company;
 
WHEREAS, the Company recognizes that the Executive’s service to the Company is
very important to the future success of the Company;
 
WHEREAS, the Executive desires to enter into this Agreement to provide the
Executive with certain financial protection in the event that his employment
terminates under certain conditions following a change in control of the
Company; and
 
WHEREAS the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company to enter into this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive hereby agree as
follows:
 
1.                   Definitions. Any terms not specifically defined herein
shall have the meaning ascribed to it in Executive’s employment agreement.
 
(a)           Cause.  For purposes of this Agreement, “Cause” shall mean that
Executive has For purposes of this Agreement, “Cause” shall mean that Executive
has:
 
(i)           intentionally committed an unlawful act or omission in the
performance of Executives duties that materially harms the Company;
 
(ii)           been grossly negligent in the performance of Executive’s duties
to the Company;
 
(iii)           willfully failed or refused to follow the lawful and proper
directives of the Board;
 
(iv)           been convicted of, or pleaded guilty or nolo contendre, to a
felony;
 
(v)           committed an act involving moral turpitude;
 
(vi)           committed an act relating to the Company involving, in the good
faith judgment of the Board, material fraud or theft resulting in material harm
to the Company;
 
(vii)           breached any material provision of this Agreement or any
nondisclosure or non-competition agreement, between Executive and the Company,
as all of the foregoing may be amended prospectively from time to time; or
 
(viii)           breached a material provision of any code of conduct or ethics
policy in effect at the Company, as all of the foregoing may be amended
prospectively from time to time.
 
 
1

--------------------------------------------------------------------------------

 
 
 (b)           Change in Control.  For purposes of this Agreement, a “Change in
Control” shall have the meaning ascribed to such term pursuant to the Company’s
2007 Equity Compensation Plan, as amended; provided that “Change in Control”
shall be interpreted in a manner, and limited to the extent necessary, so that
it will not cause adverse tax consequences for either party with respect to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code ”), and
the provisions of Treasury Notice 2005-1, and any successor statute, regulation
and guidance thereto.
 
 (c)           Disability.  For purposes of this Agreement, “Disability” shall
mean that Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months.  Whether the Executive has a Disability will be
determined by a majority of the Board based on evidence provided by one or more
physicians selected by the Board and approved by Executive, which approval shall
not be unreasonably withheld.
 
 (d)           Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean the occurrence of one or more of the following without the Executive’s
consent:  (i) a change in the principal location at which the Executive performs
his duties for the Company to a new location that is at least forty (40) miles
from the prior location without Executives consent; (ii) a material change in
the Executive’s authority, functions, duties or responsibilities as Chief
Executive Officer of the Company, which would cause his position with the
Company to become of less responsibility, importance or scope than his position
on the date of this Agreement, provided, however, that such material change is
not in connection with the termination of the Executive’s employment by the
Company for Cause or death or Disability and further provided that it shall not
be considered a material change if the Company becomes a subsidiary of another
entity and Executive continues to hold the position of Chief Executive Officer
in the subsidiary; (iii) a reduction in the Executives annual base salary or
(iv) a reduction in Executives Target Annual Bonus as compared to the Target
Annual Bonus set for the previous fiscal year.
 
2.             Term of Agreement.  The term of this Agreement shall commence on
the Effective Date and shall continue in effect for five (5) years; provided
however, that commencing on the fifth anniversary of the Effective Date and
continuing each anniversary thereafter, the Term shall automatically be extended
for one (1) additional year unless, not later than three (3) months before the
conclusion of the Term, the Company or the Executive shall have given notice not
to extend the Term; and  further provided ,  however , that if a Change in
Control shall have occurred during the Term, the Term shall expire on the last
day of the twenty-fourth (24th ) month following the month in which such Change
in Control occurred.  Notice of termination or termination of this Agreement
shall not constitute Cause or Good Reason (both terms as defined above).
 
3.             Termination; Notice; Severance Compensation.
 
(a)           In the event that within a period of two (2) months before or two
(2) years following the consummation of a Change in Control the Company elects
to terminate the Executive’s employment other than for Cause (but not including
termination due to the Executive’s Disability), then the Company shall give the
Executive no less than sixty (60) days advance notice of such termination (the
“Company’s Notice Period”); provided that  the Company may elect to require the
Executive to cease performing work for the Company so long as the Company
continues the Executive’s full salary and benefits during the Company’s Notice
Period.
 
(b)           In the event that within a period of two (2) months before or two
(2) years following the consummation of a Change in Control the Executive elects
to terminate his employment for Good Reason, then the Executive shall give the
Company no less than thirty (30) days and no more than sixty (60) days advance
notice of such termination (the “Executive’s Notice Period”);  provided
that  the Company may elect to require the Executive to cease performing work
for the Company so long as the Company continues the Executive’s full salary and
benefits during the Executive’s Notice Period.  In order to effect a termination
for Good Reason pursuant to this Agreement, the Executive must notice his intent
to terminate for Good Reason not later than ninety (90) days following the
occurrence of the Good Reason.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           In the event that within a period of two (2) months before or two
(2) years following the consummation of a Change in Control the Executive’s
employment with the Company is terminated by the Company other than for Cause
(but not including termination due to the Executive’s death or Disability), or
by the Executive for Good Reason, then, contingent upon the Executive’s
execution of a release of claims against the Company in a form reasonably
acceptable to the Company (the “ Release ”) the Executive shall be entitled to,
in addition to any amounts due to the Executive for services rendered prior to
the termination date:
 
(i)            the Executive’s Target Annual Bonus for the fiscal year in which
such termination occurs at 100% of such Target Annual Bonus, pro-rated by the
number of calendar days in which the Executive is employed by the Company during
the applicable year, including any applicable Notice Period, which shall be paid
no later than the tenth business day following the effective date of the
Release; and
 
(ii)            a lump sum payment from the Company in an amount equal to three
(3) times the Executive’s Annual Salary, which shall be paid no later than the
tenth business day following the effective date of the Release.
 
For purposes of this Agreement, “Annual Salary” shall mean the Executive’s
annual Base Salary then in effect or, if higher, in effect at the time of the
Change in Control, excluding reimbursements and amounts attributable to stock
options and other non-cash compensation; and the “ Severance Compensation ”
shall mean the compensation set forth in (ii) above.
 
(d)           Notwithstanding any other provision with respect to the timing of
payments, if, at the time of Executive’s termination, Executive is deemed to be
a “specified employee” (within the meaning of Code Section 409A, and any
successor statute, regulation and guidance thereto) of the Company, then limited
only to the extent necessary to comply with the requirements of Code Section
409A, any payments to which Executive may become entitled under this Agreement
which are subject to Code Section 409A (and not otherwise exempt from its
application) will be withheld until the first (1st ) business day of the seventh
(7th) month following the termination of Executive’s employment, at which time
Executive shall be paid an aggregate amount equal to the accumulated, but
unpaid, payments otherwise due to Executive under the terms of this Agreement.
 
(e)           If any payment or benefit Executive would receive under this
Agreement, when combined with any other payment or benefit Executive receives
pursuant to a Change in Control (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Code Section 280G, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be either (x) the full amount of such
Payment or (y) such less amount as would result in no portion of the Payment
being subject to the Excise Tax, whichever of the foregoing amounts, taking into
account the applicable federal, state, and local employments taxes, income
taxes, and the Excise Tax results in Executive’s receipt, on an after-tax basis,
of the greater amount of the Payment, notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax.  The Executive shall be allowed
to specify which payment(s) or benefit(s) shall be reduced if necessary to
implement this section and avoid the excise tax application.  The Company shall
provide the Executive with sufficient information to make such determination and
to file and pay any required taxes.
 
5.             No Mitigation.  If the Executive’s employment with the Company
terminates following a Change in Control, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 3 or Section 14.  Except as set
forth in Section 4, the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by the Executive as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company, or
otherwise.
 
 
3

--------------------------------------------------------------------------------

 
 
6.             Confidentiality, Non-Competition, and Assignment of Inventions. 
The Company’s obligations under this Agreement are contingent on the Executive’s
execution of the Company’s Proprietary Information, Inventions, and Competition
Agreement (the “Proprietary Information Agreement”).  The parties agree that the
obligations set forth in the Proprietary Information Agreement shall survive
termination of this Agreement and termination of the Executive’s employment,
regardless of the reason for such termination.
 
7.             Enforceability.  If any provision of this Agreement shall be
deemed invalid or unenforceable as written, this Agreement shall be construed,
to the greatest extent possible, or modified, to the extent allowable by law, in
a manner which shall render it valid and enforceable.  No invalidity or
unenforceability of any provision contained herein shall affect any other
portion of this Agreement .
 
8.             Notices.  Except as otherwise specifically provided herein, any
notice required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by facsimile transmission upon acknowledgment of
receipt of electronic transmission; (iv) by certified or registered mail, return
receipt requested, upon verification of receipt, or (v) via facsimile with
confirmation of receipt at the Company’s primary facsimile number.  Notices to
Executive shall be: (x) sent to the last known address in the Company’s records
or such other address as Executive may specify in writing; or (y) via facsimile
with confirmation of receipt at the facsimile number provided to the Company by
Executive.  Notices to the Company shall be sent to the Company’s Board, or to
such other Company representative as the Company may specify in writing.
 
9.             Claims for Benefits.  All claims by the Executive for benefits
under this Agreement shall be directed to and determined by the Board and shall
be in writing.  Any denial by the Board of a claim for benefits under this
Agreement shall be delivered to the Executive in writing and shall set forth the
specific reasons for the denial and the specific provisions of this Agreement
relied upon.  The Board shall afford a reasonable opportunity to the Executive
for a review of the decision denying a claim and shall further allow the
Executive to appeal to the Board a decision of the Board within sixty (60) days
after notification by the Board that the Executive’s claim has been denied.
 
10.           Modifications and Amendments.  The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by the
Company and the Executive.  The Company and the Executive agree that they will
jointly execute an amendment to modify this Agreement to the extent necessary to
comply with the requirements of Code Section 409A, or any successor statute,
regulation and guidance thereto;  provided  that no such amendment shall
increase the total financial obligation of the Company under this Agreement.
 
11.           Waivers and Consents.  The terms and provisions of this Agreement
may be waived, or consent for the departure therefrom granted, only by a written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.
 
12.           Binding Effect; Assignment.  The Agreement will be binding upon
and inure to the benefit of (a) the heirs, executors and legal representatives
of the Executive upon the Executive’s death and (b) any successor of the
Company.  Any such successor of the Company will be deemed substituted for the
Company under the terms of the Agreement for all purposes.  For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company. 
None of the rights of the Executive to receive any form of compensation payable
pursuant to the Agreement may be assigned or transferred except by will or the
laws of descent and distribution.  Any other attempted assignment, transfer,
conveyance or other disposition of the Executive’s right to compensation or
other benefits will be null and void.
 
 
4

--------------------------------------------------------------------------------

 
 
13.           Governing Law.  This Agreement and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
law of Delaware, without giving effect to the conflict of law principles
thereof.
 
14.           Attorneys’ Fees.  The Company shall pay to the Executive all legal
fees and expenses incurred by the Executive in disputing in good faith any issue
hereunder relating to the termination of the Executive’s employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement.  Such payments shall be made within five (5) business days after
delivery of the Executive’s written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require.
 
15.           Withholding.  The Company is authorized to withhold, or to cause
to be withheld, from any payment or benefit under the Agreement the full amount
of any applicable withholding taxes.
 
16.           Tax Consequences.  The Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement.
 
17.           Acknowledgment.  The Executive acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of the Agreement, and is knowingly and
voluntarily entering into the Agreement.
 
18.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties have executed and delivered this Severance
Agreement as of the day and year first above written.
 

 
COMPANY:
     
GENSPERA, INC.
     
   
 
John Farah, Director
     
EXECUTIVE:
     
   
 
Craig Dionne

 
 
5

--------------------------------------------------------------------------------

 